      Case 4:17-cv-02483 Document 69 Filed on 11/04/20 in TXSD Page 1 of 7
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               November 04, 2020
                          UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

DEUTSCHE BANK NATIONAL TRUST §
COMPANY,AS TRUSTEE,          §
                             §
      Plaintiff,             §
VS.                          §                    CIVIL ACTION NO. 4:17-CV-2483
                             §
JOSE RODRIGUEZ, et al,       §
                             §
      Defendants.            §

                                          ORDER

       This is a judicial foreclosure case in which the dispositive issue is lien priority.

Before this case was reassigned to the undersigned judge, Judge Hanen granted the

plaintiff’s motion for summary judgment. (Dkt. 29) Currently before the Court is a late

response to the plaintiff’s motion for summary judgment that was filed by one of the

defendants, Ramesh Kapur d/b/a AIC Management (“Kapur”), with the Court’s

permission. (Dkt. 41; Dkt. 46) Kapur is pro se, and he represented to the Court at a status

conference that he did not receive notice of the plaintiff’s motion for summary judgment

before Judge Hanen issued his order. (Dkt. 41) The Court has considered Kapur’s

response and will not vacate Judge Hanen’s order. Accordingly, the Court will render

judgment for the plaintiff and close this case.

                                  JUDGE HANEN’S ORDER

       As Judge Hanen thoroughly explained in his order, the plaintiff, Deutsche Bank

National Trust Company, as Trustee for Long Beach Mortgage Loan Trust 2004-3, Asset-

Backed Certificates, Series 2004-3 (“Deutsche Bank”), holds a home equity loan taken


1/7
      Case 4:17-cv-02483 Document 69 Filed on 11/04/20 in TXSD Page 2 of 7




out by Defendant Jose Rodriguez (“Rodriguez”) in 2004. (Dkt. 29 at p. 3) The deed of

trust associated with Rodriguez’s loan was recorded in the real property records of Harris

County, Texas on April 27, 2004, and the loan was assigned to Deutsche Bank on

February 3, 2013. (Dkt. 29 at p. 3) The property at issue is a condominium located in the

Arbor Green Condominiums complex (“the Property”). (Dkt. 29 at p. 2)

       Rodriguez defaulted on the monthly assessments that he was required to pay to the

Arbor Green Condominium Association (“the Association”), and the Association

imposed and foreclosed on a lien against the Property. (Dkt. 29 at p. 3) Defendant

Ameriventure, Ltd. (“Ameriventure”) bought the Property. (Dkt. 29 at p. 3) When

Ameriventure also defaulted on the monthly assessments, the Association foreclosed on

the Property a second time. (Dkt. 29 at p. 4) At the second foreclosure sale, Defendant

RNM Real Estate, LLC (“RNM”) bought the Property. (Dkt. 29 at p. 4) RNM then sold

the Property to Kapur. (Dkt. 29 at p. 4)

       Through all of these changes in purported ownership, no one ever paid Deutsche

Bank. (Dkt. 29 at p. 4) Rodriguez’s home equity loan went into default in December of

2014. (Dkt. 29 at p. 4) Deutsche Bank’s loan servicer sent a notice of default to the

Property in 2015, and later that year Deutsche Bank followed that notice with a notice of

acceleration. (Dkt. 29 at p. 4)

       Deutsche Bank then filed this judicial foreclosure lawsuit, naming Rodriguez,

Ameriventure, RNM, and Kapur as defendants. In granting Deutsche Bank’s motion for

summary judgment, Judge Hanen held that the record evidence shows that “[Deutsche

Bank’s] lien was senior to the Association’s lien at the time of foreclosure and,


2/7
      Case 4:17-cv-02483 Document 69 Filed on 11/04/20 in TXSD Page 3 of 7




accordingly, could not have been extinguished by the foreclosure sale.” (Dkt. 29 at p. 6)

Judge Hanen based his holding on the Association’s bylaws regarding the priority of liens

and Texas caselaw discussing the doctrine of equitable subrogation. (Dkt. 29 at pp. 6–8)

       When Judge Hanen granted Deutsche Bank’s motion, Rodriguez had not been

served and had not appeared; Ameriventure had settled with Deutsche Bank; RNM had

been served but had not appeared; and Kapur had filed an answer but had not filed a

response to Deutsche Bank’s motion. (Dkt. 29 at p. 1) Since then, Kapur has, with the

Court’s permission, filed a late response to Deutsche Bank’s motion (Dkt. 41; Dkt. 46),

and the Court has entered a default judgment against Rodriguez and RNM. (Dkt. 55)

RNM filed an answer (Dkt. 53) just before the Court entered its written order

memorializing the default judgment but has not filed either a motion to vacate the default

judgment or a response to Deutsche Bank’s motion. Regardless of whether the default

judgment against RNM can stand, Deutsche Bank’s claims against RNM were resolved

in Deutsche Bank’s favor by Judge Hanen’s summary judgment ruling.

                                  KAPUR’S ARGUMENTS

       Kapur, who did not attach any evidence to his late response, has not provided any

reason for the Court to reconsider Judge Hanen’s conclusions.

       A. Identity

       Kapur first argues that there is a triable fact issue as to whether Deutsche Bank’s

deed of trust actually covers the Property because the Arbor Green complex is apparently

known by two addresses, 5000 Milwee Street and 5001 Lamonte Street, only one of

which (the Milwee address) is listed on Deutsche Bank’s deed of trust. (Dkt. 46 at pp. 3–


3/7
      Case 4:17-cv-02483 Document 69 Filed on 11/04/20 in TXSD Page 4 of 7




4) The Court disagrees with Kapur. The quitclaim deed under which Kapur claims

ownership of the Property lists both addresses for the Property. (Dkt. 27-11) More

importantly, Deutsche Bank’s deed of trust includes the legal description of the

Property—the same legal description, the Court notes, as Kapur’s quitclaim deed. (Dkt.

27-2 at p. 14; Dkt. 27-11 at p. 2) Under Texas law, “the legal description of a property

will control over a common description or street address.” White v. Harrison, 390 S.W.3d

666, 678–79 (Tex. App.—Dallas 2012, no pet.). There is no question that Deutsche

Bank’s deed of trust covers the Property.

       B. Evidentiary objections

       Kapur next argues that Deutsche Bank did not present any admissible evidence.

(Dkt. 46 at pp. 4–5) The Court disagrees. Deutsche Bank’s evidence consists of a

combination of judicially noticeable property records and properly authenticated business

records. See Morlock, L.L.C. v. JP Morgan Chase Bank, N.A., 587 Fed. App’x 86, 87 &

n.3 (5th Cir. 2014) (“We may consider the deed of trust, the assignment of the deed of

trust, and the Declaration in deciding the motion to dismiss since they . . . are matters of

public record.”); see also Fed. R. Evid. 803(6) (setting out business-records exception to

hearsay rule). Deutsche Bank’s evidence was admissible, and Judge Hanen properly

considered it.

       C. The Association’s lien

       Kapur next argues that his purchase of the Property extinguished Deutsche Bank’s

lien because the Association’s lien “was established in 1978[.]” (Dkt. 46 at pp. 5–6)

There is no evidence showing that the Association’s lien predates Rodriguez’s home


4/7
      Case 4:17-cv-02483 Document 69 Filed on 11/04/20 in TXSD Page 5 of 7




equity loan, let alone evidence showing that the Association’s lien stems from

assessments due and owing in 1978. To the contrary, as Judge Hanen pointed out, “[t]he

summary judgment evidence establishes that [Deutsche Bank’s] lien was recorded on or

around April 2004; that the [Association] assessments due and owing at that time were

made current as of the [home equity loan’s] closing; and that the Association did not

foreclose on the Property until 2014.” (Dkt. 29 at p. 6) Deutsche Bank’s lien was superior

to the Association’s lien and remains intact. No evidence in the record shows otherwise.

       D. Kapur’s counterclaim

       Finally, Kapur argues that his counterclaim for “undue enrichment”—by which

Kapur presumably means unjust enrichment or quantum meruit—is “still alive[.]” (Dkt.

46 at pp. 6–7) The Court again disagrees. Deutsche Bank moved for summary judgment

on not only its claims but on Kapur’s counterclaim. (Dkt. 27 at pp. 11–12) Judge Hanen

unreservedly granted Deutsche Bank’s motion. (Dkt. 29)

       The Court will not disturb Judge Hanen’s ruling. Kapur only pled in his

counterclaim that he made improvements to the Property; he did not plead any improper

conduct on the part of Deutsche Bank. (Dkt. 17 at p. 2) Whether he calls his counterclaim

unjust enrichment or quantum meruit, it fails. Under Texas law, “[a] party may recover

under the unjust enrichment theory when one person has obtained a benefit from another

by fraud, duress, or the taking of an undue advantage.” Heldenfels Bros., Inc. v. City of

Corpus Christi, 832 S.W.2d 39, 41 (Tex. 1992). “Unjust enrichment is not a proper

remedy merely because it might appear expedient or generally fair that some recompense

be afforded for an unfortunate loss to the claimant, or because the benefits to the party


5/7
      Case 4:17-cv-02483 Document 69 Filed on 11/04/20 in TXSD Page 6 of 7




sought to be charged amount to a windfall.” Id. at 42 (quotation marks omitted).

“Quantum meruit is an equitable remedy that is based upon the promise implied by law to

pay for beneficial services rendered and knowingly accepted.” In re Kellogg Brown &

Root, Inc., 166 S.W.3d 732, 740 (Tex. 2005) (quotation marks omitted). No one took

advantage of Kapur, and if he made improvements to the Property, those improvements

were for his own benefit, not Deutsche Bank’s.

       Kapur’s failure to plead or provide evidence of improper conduct on Deutsche

Bank’s part was fatal to his counterclaim when Judge Hanen issued his order and remains

fatal to that counterclaim now.

                                       CONCLUSION

       The Court will not vacate Judge Hanen’s well-reasoned order. Deutsche Bank’s

claims against the four defendants have therefore now been resolved as follows:

       (1) The Court entered a default judgment against Rodriguez, who was served but

          never answered. (Dkt. 55)

       (2) Deutsche Bank settled with Ameriventure. (Dkt. 29 at p. 1; Dkt. 12)

       (3) The Court entered a default judgment against RNM. (Dkt. 55). Just before the

          Court entered its written order memorializing the default judgment, RNM filed

          an answer. (Dkt. 53) RNM has not filed either a motion to vacate the default

          judgment or a response to Deutsche Bank’s motion. Regardless of whether the

          default judgment can stand, Deutsche Bank’s claims against RNM were

          resolved in Deutsche Bank’s favor by Judge Hanen’s summary judgment

          ruling.


6/7
      Case 4:17-cv-02483 Document 69 Filed on 11/04/20 in TXSD Page 7 of 7




       (4) Deutsche Bank’s claims against Kapur were resolved in Deutsche Bank’s favor

          by Judge Hanen’s summary judgment ruling.

       In addition, Kapur’s counterclaim against Deutsche Bank was dismissed by Judge

Hanen’s summary judgment ruling.

       No claims by any party remain in this case, and the Court will render judgment for

Deutsche Bank. Deutsche Bank is ORDERED to submit a proposed final judgment by

the close of business on November 12, 2020.

       SIGNED at Houston, Texas, this 4th day of November, 2020.


                                            ___________________________________
                                            GEORGE C. HANKS, JR.
                                            UNITED STATES DISTRICT JUDGE




7/7
